            Case 1:19-cr-00096-LTS Document 90 Filed 07/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :   19-CR-96-LTS-1
                                                                       :
SYDNEY SCALES,                                                         :       ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

Laura Taylor Swain, United States District Judge:

                 The conference scheduled for July 20, 2020, is hereby RESCHEDULED to occur

as a telephonic conference on July 20, 2020, at 9:00 a.m. 1 As requested, defense counsel will be

given an opportunity to speak with the Defendant by telephone for fifteen minutes before the

proceeding begins (i.e., at 8:45 a.m.); defense counsel should make sure to answer the telephone

number that was previously provided to Chambers at that time.

                 At the time of the conference, counsel should call 888-363-4734 and use access

code 1527005, followed by security code 1919. (Members of the press and public may call the

same number, but will not be permitted to speak during the conference.) In that event, counsel

should adhere to the following rules and guidelines during the hearing:

             1. Each party should designate a single lawyer to speak on its behalf (including
                when noting the appearances of other counsel on the telephone).

             2. Counsel should use a landline whenever possible, should use a headset instead of
                a speakerphone, and must mute themselves whenever they are not speaking to
                eliminate background noise. In addition, counsel should not use voice-activated



1
        The Court requested that Mr. Scales be produced for a videoconference. Unfortunately,
        due to the high volume of requests at the facility where Mr. Scales is in custody, a
        videoconference was not possible.
          Case 1:19-cr-00096-LTS Document 90 Filed 07/16/20 Page 2 of 2




               systems that do not allow the user to know when someone else is trying to speak
               at the same time.

           3. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.


       SO ORDERED.

Dated: New York, New York
       July 16, 2020

                                                              __/s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge




SCALES JULY 20 HR'G TELE CONF ORD.DOCX            VERSION JULY 16, 2020                             2
